—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 4, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, and order, same court and Justice, entered on or about September 14, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment, unanimously affirmed.
Defendant claims that the attorney who represented him during the pre-accusatory, investigatory stage of the case improperly revealed privileged information to the prosecutor, and that the prosecutor improperly used the allegedly privileged information at a bail hearing. However, any issues relating to pretrial incarceration or release on bail were rendered moot by defendant’s conviction (see People ex rel. Chakwin v Warden, 63 NY2d 120, 125). In any event, the court did not rely on the allegedly privileged information in denying bail, and defendant was not deprived of his right to meaningful representation (see People v Claudio, 83 NY2d 76; see also People v Petgen, 55 NY2d 529, 532).
To the extent that defendant is raising a constitutional speedy trial claim, by pleading guilty before the court-ordered hearing had been held on his motion to dismiss on the same grounds, defendant foreclosed the possibility of review (see People v Fernandez, 67 NY2d 686). In any event, to the extent that the present record permits review, defendant has not established a violation of his constitutional right to a speedy trial (see People v Taranovich, 37 NY2d 442, 445). Concur— Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.